Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 recites the limitation "the region corresponding to the portions of the at least one layer…".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this office action, “the region” is interpreted as “a region”. 
Claim 14 recites the limitation "the at least three organic insulating layer".  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this office action, “the at least three organic insulating layer” is interpreted as the “at least three inorganic insulating layer” as recited in independent claim which claim 14 depends on. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun et al., US 20200127231 (hereinafter “Yun”).
Regarding claim 8, Yun discloses a display apparatus (fig. 1, paragraph 12, OLED display panel), comprising:
a substrate (fig. 1, 2, paragraph 37, substrate 101) having an opening in an opening area (fig. 2, hole area HA opening 120 on substrate 101)
a plurality of pixel electrodes (fig. 1, 2, 6, 7, plurality of pixel disposed in active area surrounding the opening, paragraph 47, 28-31, anodes 132 of light emitting elements connected to drain electrodes as claimed pixel electrodes) arranged in a display area, the display area surrounding the opening area (fig. 1, 2, 6, 7, display area PA surrounding opening area HA);
an opposite electrode overlapping the plurality of pixel electrodes in the display area (fig. 1, 2, 6, 7, paragraphs 28-31, cathode 136 of lighting emitting elements as claimed opposite electrodes overlapping pixel electrodes 132);
an intermediate layer between the plurality of pixel electrodes and the opposite electrode (fig. 2, 6, 7, paragraphs 28-31, light emitting layer 134 disposed pixel electrodes 132 and opposite electrode 136); 
a groove in the first non-display area (fig. 2, 6, 7, grooves 110 in non-display area BA on both side of opening area HA), the first non-display area being between the opening area and the display area (fig. 2, 6, 7, non-display area BA between display area PA and opening area HA), wherein at least one layer of the intermediate layer comprises portions separated by the groove (fig. 2, 6, 7, intermediate layer separated into portions disconnected at groove 110, see illustrated figure below); 
at least three inorganic insulating layers disposed on the portions of the at least one layer of the intermediate layer (fig. 2, 6, 7, paragraphs 32-34, 45, inorganic encapsulation layer 142, 144, and inorganic cover layer 114 all formed with insulating materials, disposed on top of intermediate layer 134, see illustrated figure below), and 
a component under the substrate corresponding to the opening area (fig. 4, paragraphs 48-52, “An electronic component including a camera, a speaker, a flash light source or a biometric sensor such as a fingerprint sensor is disposed in the hole area HA”).

    PNG
    media_image1.png
    842
    1047
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    842
    1047
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    910
    1047
    media_image3.png
    Greyscale


Regarding claim 9, Yun discloses the display apparatus as claimed in claim 8, wherein the component comprises a sensor, a speaker, or a camera (fig. 4, paragraphs 48-52, “An electronic component including a camera, a speaker, a flash light source or a biometric sensor such as a fingerprint sensor is disposed in the hole area HA”).

Regarding claim 10, Yun discloses the display apparatus as claimed in claim 8, wherein the portions of the at least one layer of the intermediate layer comprise: first and second portions that are spaced apart from each other with the groove therebetween; and a third portion separated from the first and second portions and disposed on a bottom surface of the groove (see illustrated fig. 2 below, example first and second portion of intermediate layer separated by groove, and third portion of intermediate layer between first and second portion and disposed on bottom of the groove).

    PNG
    media_image4.png
    858
    1047
    media_image4.png
    Greyscale



Regarding claim 11, Yun discloses the display apparatus as claimed in claim 8, wherein the at least three inorganic insulating layers comprise: a first inorganic insulating layer overlapping the portions of the at least one layers of the intermediate layer, a second inorganic insulating layer on the first inorganic insulating layer; and a third inorganic insulating layer on the second inorganic insulating layer (fig. 2, 6, 7, paragraphs 32-34, 45, inorganic encapsulation layer 142, 144, and inorganic cover layer 114 all formed with insulating materials, disposed on top of intermediate layer 134, see illustrated figure below).

    PNG
    media_image5.png
    884
    1048
    media_image5.png
    Greyscale

Regarding claim 12, Yun discloses the display apparatus as claimed in claim 11, wherein the third inorganic insulating layer is in direct contact with the second inorganic insulating layer at a region corresponding to the portions of the at least one layer of the intermediate layer, and the second inorganic insulating layer is in direct contact with the first inorganic insulating layer at the region corresponding to the portions of the at least one layer of the intermediate layer (fig. 2, 6, 7, paragraphs 32-34, 45, inorganic encapsulation layer 142, 144, and inorganic cover layer 114 all formed with insulating materials, disposed on top of intermediate layer 134, see illustrated figure below, see illustrated figure below).

    PNG
    media_image6.png
    844
    1089
    media_image6.png
    Greyscale


Regarding claim 13, Yun discloses the display apparatus as claimed in claim 8, further comprising: a planarization layer including an organic insulating material and overlapping the portions of the at least one layers of the intermediate layer (fig. 2, 6, 7, paragraph 41, organic cover layer 112 formed on encapsulation unit 140 on top of intermediate layer 134 as the claimed planarization layer, the organic cover layer is formed using photosensitive insulating material and provided a planarized surface to enable further deposition of layer 114).

Regarding claim 15, Yun discloses the display apparatus as claimed in claim 8, wherein the at least one layer of the intermediate layer comprises at least one selected from a hole transport layer (HTL), a hole injection layer ([IL), an electron transport layer (ETL), and an electron injection layer (EIL) (paragraph 30, “The light emitting stack 134 is formed by laminating a hole transport layer, a light emitting layer and an electron transport layer on the anode 132 in this order or in reverse order.”).

Regarding claim 16, Yun discloses the display apparatus as claimed in claim 8, wherein the groove has a loop shape in a plan view (fig. 1 2, paragraphs 44, 47, the opening area HA, as well as surrounding circle formed by groove 110 and inner dam 108 has a loop shape from top view).

Regarding claim 1, this is display panel counterpart of display apparatus claim 8, with all claimed features of claim 1 addressed in rejection of claim 8. Hence, claim 1 is rejected for same reasons as in claim 8.
Regarding claim 2, this is display panel counterpart of display apparatus claim 10, with all claimed features of claim 2 addressed in rejection of claim 10. Hence, claim 2 is rejected for same reasons as in claim 10.
Regarding claim 3, this is display panel counterpart of display apparatus claim 11, with all claimed features of claim 3 addressed in rejection of claim 11. Hence, claim 3 is rejected for same reasons as in claim 11.
Regarding claim 4, this is display panel counterpart of display apparatus claim 12, with all claimed features of claim 4 addressed in rejection of claim 12. Hence, claim 4 is rejected for same reasons as in claim 12.
Regarding claim 5, this is display panel counterpart of display apparatus claim 13, with all claimed features of claim 5 addressed in rejection of claim 13. Hence, claim 5 is rejected for same reasons as in claim 13.
Regarding claim 6, this is display panel counterpart of display apparatus claim 15, with all claimed features of claim 6 addressed in rejection of claim 15. Hence, claim 6 is rejected for same reasons as in claim 15.
Regarding claim 7, this is display panel counterpart of display apparatus claim 16, with all claimed features of claim 7 addressed in rejection of claim 16. Hence, claim 7 is rejected for same reasons as in claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yun, as applied in rejection of claim 8 above, and in further view of Naganuma, US 20210134935 (hereinafter “Naganuma”).
Regarding claim 14, Yun discloses the display apparatus as claimed in claim 13, wherein at least two inorganic insulating layers are interposed between the portions of the at least one layer of the intermediate layer and the planarization layer (fig. 2, 6, 7, inorganic insulating layers 142 and 146 interposed between intermediate layer 134 and planarization layer 112).
Yun does not discloses in particular that all three of the claimed at least three inorganic insulating layers are interposed between the intermediate layer and the planarization layer with organic insulating material. In other words, Yun does not disclose a organic insulating/planarization layer disposed on top of all components, such that components including the at least three inorganic insulating layers a disposed under the organic insulating/planarization and interposed between organic layer and the intermediate layer.
In similar field of endeavor, Naganuma discloses a display device (see abstract) with light emitting intermediate layer (fig. 3, layer 159, paragraph 41, 64, 65, 86, 87, light emitting layer including hole/electron injecting/transport layer) having at least three layers of inorganic insulating layer disposed on intermediate layer (fig. 3, paragraphs 38, 46, 67, 89, 90, inorganic insulating layer 162, 166 and inorganic adhesive 195), wherein the device further include a top and bottom layer made of organic insulating material and all components are disposed between top and bottom organic layer (fig. 3, paragraph 54, base substrate 100 and top counter substrate 200 made of organic resin), with three inorganic layer interposed between the top organic layer and intermediate layer and bottom organic base substrate (fig. 3, components between intermediate layer 159 and top substrate 200). 
Yun discloses embodiments having exposed top components (fig. 6, 7, paragraph 70, touch components 152, 154, 156) without specific cover layer. Naganuma discloses display device having organic top layer as counter substrate to base substrate wherein device components are disposed on. It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the concept of providing a top and bottom organic cover layer to dispose device components within, such as disclosed by Naganuma into the display device of Yun, such that Yun further comprises a organic cover layer on top, such as a resin cover, as a planarization layer covering top components, to achieve the benefit of improved protection for device components and improved robustness of the display device, such is incorporation of a known technique into a known device to yield predictable result, the result would have been predictable and would constitute a organic insulating layer as planarization layer including an organic insulating material and overlapping the portions of the at least one layers of the intermediate layer, wherein the at least three inorganic insulating layers are interposed between the portions of the at least one layer of the intermediate layer and the planarization layer.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694 



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694